Citation Nr: 0112270	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-02 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lumbosacral disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served in the Naval Reserve from November 1991 to 
October 1994.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran incurred an injury to the low back in June 
1994, while on reserve duty.

3.  The evidence shows that it is at least as likely as not 
that the veteran's current lumbosacral disc disease is 
related to the low back injury incurred in June 1994, while 
on reserve duty.


CONCLUSION OF LAW

Lumbosacral disc disease was incurred on active service.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.6(a), 3.303, 3.304 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that she incurred 
lumbosacral disc disease due to an injury occurring while on 
reserve duty on the weekend of June 11-12, 1994.  As the 
veteran continues to suffer from lumbosacral disc disease, a 
favorable determination is requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no reasonable possibility exists that 
additional assistance would aid in substantiating it.  In 
this regard, the Board notes that personnel and medical 
records pertaining to the veteran's service have been 
obtained.  Post-service VA and private medical records have 
been obtained, and the veteran has failed to identify any 
additional relevant post-service treatment records.  The 
Board, therefore, finds that, under the circumstances of this 
case, VA has made reasonable efforts to assist the veteran in 
attempting to substantiate her claim and that additional 
assistance is not required.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA).

In general, a claimant with active service may be granted 
service connection for disease or disability when the 
evidence reflects that the disease or disability was either 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

The term active military, naval, or air service includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

Regarding the veteran's service, on a VA Form 21-526 received 
in January 1998, the veteran provided that she had injured 
her spine at L5-S1 on June 4, 1994, during a joint exercise 
with the Army Reserves.  The veteran later corrected the date 
of the injury as June 11, 1994.  As corroboration, she has 
submitted an Info Newsletter from the Naval Reserve Fleet 
Hospital, dated June 1994, providing that the unit CBTZ 07 
Detachment Bravo would train with US Army Reserve Personnel 
on June 11-12, 1994.  The unit would be involved in the 
assembly, operation and disassembly of Temper tents and ISO 
units of DEPMED hospital component.  

Correspondence received in August 1998 from the Chief of 
Naval Personnel indicates that the veteran had no active duty 
service.  Personnel records received later indicate that the 
veteran served two full days of Reserve drilling on June 11, 
1994 and June 12, 1994.

The veteran's service medical records are negative for any 
history, complaints, findings, symptoms, or diagnoses 
relating to the low back until June 1994.  A June 1994 
clinical notation provides that she complained of a sudden 
onset of pain and popping in the area of the sacrum while 
crossing her legs on June 1, 1994.  The pain was noted to not 
radiate initially but did so one to three days later.  It was 
provided that severe pain was noted by the veteran on June 
13, 1994 and that she went to an emergency room.  The 
assessment was lumbar sacral strain.  

An August 14, 1994, Report of Medical History provides that 
the veteran did not indicate yes or no for whether she had 
ever experienced recurrent back pain.  An August 1994 
treatment notation provides that the veteran was treated by a 
PMD orthopedist in June 1994, who diagnosed a muscle spasm, 
and that the symptoms improved for one to two weeks.  It was 
noted that one week earlier the veteran began experiencing 
low back pain that shot down both legs.  The assessment was 
lumbosacral strain.  An October 1994 notation provides that 
the veteran had a history of lumbar strain since June 11, 
1994 and had re-injured herself on August 14, 1994.  The 
assessment was lumbosacral strain.

Turning to private post-service medical treatment, medical 
records from the Good Samaritan Hospital have been associated 
with the claims file.  A June 13, 1994 Emergency Department 
Report provides that the veteran presented with lower back 
pain, and injured her back that weekend doing reserve 
training.  The diagnosis was lumbar strain.  The veteran was 
provided a radiographic examination, with an impression of 
normal lumbar spine.  

A January 1995 MRI report sets forth indications of an injury 
in June 1994, with low back and right leg pain.  The 
impression was moderate-sized right paracentral disc 
herniation, L5-S1, impinging on the right S1 nerve root.  
Another MRI was conducted in September 1997, with indications 
noted of low back pain and right leg pain for the past three 
years.  The impressions were severe degenerative changes in 
the L5-S1 disc and mild bony narrowing in the right L5-S1 
neural foramen without nerve root impingement.  

Treatment records show that the veteran underwent physical 
therapy for several months beginning in October 1997, on 
referral from a Dr. Koppenhoeffer.  An October 1997 physical 
therapy Pre-Evaluation Questionnaire provides a diagnosis of 
degenerative/herniated disc L5-S1.  The date of the injury 
was noted to be August 8, 1997.  An October 1997 physical 
therapy evaluation provides that the veteran was initially 
injured in January 1994 with additional injury in August 
1997.  

A prescription sheet from Ron M. Koppenhoefer, M.D., provides 
a diagnosis of L5-S1 disc and prescribes physical therapy.  
The date of the sheet is unclear.  It could be October 3, 
1997 or October 3, 1987.  The sheet refers to the veteran as 
Deborah Louderback, although the claims file shows that by 
that time her last name had changed to Murden.  Given that 
the veteran began physical therapy in October 1997 on Dr. 
Koppenhoefer's recommendation, the Board concludes that the 
date of Dr. Koppenhoefer's prescription sheet is 1997.  

A December 1998 billing statement from the Good Samaritan 
Hospital indicates treatment for the lumbosacral spine on 
June 13, 1994, with a payment of $251 received in October 
1994.  The description of the payment is "SELF INSURED BWC 
PAYMENT/900 SELF INSURED BWC."  In May 1999, the RO 
requested that the Good Samaritan Hospital's Billing 
Department explain this description.  Correspondence dated in 
May 1999 from the Billing Department notes that it was unable 
to access accounts that old and that it was no longer in the 
system.  

A February 1999 statement from Terrence J, Carrigan, M.D., 
provides that according to his records there was no 
indication that the veteran had any back trouble prior to 
June 1994. 

A March 1999 history and physical report from John M. 
Roberts, M.D., indicates that he had examined the veteran in 
1994, and that the chief complaint was profound low back pain 
and bilateral leg pain.  Dr. Roberts provides that an MRI 
conducted at that time was noted to have revealed an annular 
injury and a small disc herniation.  The veteran's symptoms 
were noted to have continued and recently had increased to 
the point that she was now seeking treatment.  The current 
assessment was annular disc injury which has ultimately 
produced severe endstage collapse at the L5-S1 disc space.  
Dr. Roberts provided the medical opinion that this was a 
result of her injury in June 1994, when she was participating 
in the military reserve activities under the name of Debra 
Louderback.  

Turning to post-service VA medical records, the report of an 
April 1998 VA examination provides that the veteran reported 
injuring her back in June 1994 while setting up a hospital 
tent during an off-site drill.  The veteran said that she 
went to the Good Samaritan Hospital emergency room the 
following morning and had a radiographic examination.  She 
said that the pain continued and she underwent an MRI in 
January 1995.  Results of the current physical examination 
were provided, and the final diagnosis was low back pain, 
likely secondary to degenerative disc disease.  

A February 1998 statement from the veteran's ex-husband 
provides that he had been married to the veteran from 1985 to 
1992.  He said that during their marriage she had no back 
problems.  After their divorce, he had never known her to 
have a back problem until June 1994.  

An undated Record of Proceedings from the Industrial 
Commission of Ohio provides that the issue was injury or 
occupational disease allowance.  The date of the injury was 
August 9, 1997.  The Record provides that the veteran's 
worker's compensation claim, filed in March 1998, was denied.

In April 1999, the veteran testified at a personal hearing at 
the RO that she had never injured her back prior to her 
reserve service.  She said that once she had been mistaken 
when she had reported the date of her injury to VA, and she 
corrected herself and said that the injury occurred on June 
11, 1994.  She said that she was sent home by her commander, 
who was a nurse, and that an Army Reserve doctor said it 
sounded as though she had injured a ligament.  The veteran 
said that she went to the emergency room at Good Samaritan 
Hospital on June 13, 1994, and that this was paid for by the 
US Bureau of Worker's Compensation.  The veteran said that 
she was unable to see a Reserve doctor until one week later, 
on June 18, 1994.  She said that she began to see Dr. 
Koppenhoefer in January 1995 and later began to see Dr. 
Roberts.  The veteran said that Dr. Roberts had expressed the 
opinion that her injury in service was connected to her 
current condition, and that he had done so based on treatment 
records from June 13, 1994, as well as MRI reports from 
January 1995 and 1997.  

The veteran submitted a record of her drill dates and points.  
Regarding her service medical records, the veteran testified 
that she was told not to answer the question about back pain 
on the August 14, 1994 report of medical history.  She said 
that she was told at the time that she was not eligible for 
any claims for the back injury.

The veteran also testified that the correct date of Dr. 
Koppenhoefer's prescription note was October 3, 1997.  She 
explained that at that time she kept her name as Lauderback-
Murden since her children's last name was Lauderback and this 
prevented insurance problems.  She said that Dr. Koppenhoefer 
simply used the name Lauderback until she corrected him 
several times and then he began to simply use the name 
Murden.  

The veteran referred to a letter she had submitted, 
apparently the one from Dr. Carrigan, and identified him as 
her primary care doctor for 15 years.  The veteran said that 
she had filed a worker's compensation claim in 1997 for an 
aggravation of the residuals from the June 1994 injury while 
working at a dialysis unit, which was denied.  

In other correspondence to the RO, the veteran provided 
essentially the same testimony as during her personal 
hearing.  

Based on a thorough review of the evidence, the Board finds 
that the evidence for and against the veteran's claim is in 
equipoise.  Accordingly, giving the veteran the benefit of 
the doubt, the Board finds that the veteran is entitled to 
service connection for a low back disability currently 
diagnosed as degenerative disc disease at L5-S1.  

In so finding, the Board first finds that it is at least as 
likely as not that the veteran injured herself during reserve 
training in June 1994.  The Board observes that the veteran 
was on reserve duty on June 11-12, and that her unit was 
involved with assembling tents.  The Board finds that the 
June 13, 1994, Good Samaritan Hospital emergency medical 
record is probative evidence supporting the veteran's 
contention that she injured her low back on June 11 or 12, 
1994.  Similarly, her service medical records indicate that 
it is at least as likely as not that she injured herself 
while on reserve duty those two days.  Her hearing testimony 
is competent evidence explaining why her service medical 
records first mention her injury about one week later than 
the date of the actual injury.  Dr. Roberts' March 1999 
report, and Dr. Carrigan's February 1999 report, also support 
a finding that the veteran incurred an injury on June 11 or 
12, 1994, while on reserve duty.  

The Board recognizes that the evidence additionally shows 
that the veteran incurred an intervening injury to the low 
back in August 1997, for which she sought worker's 
compensation benefits.  During her personal testimony, the 
veteran conceded that she incurred such an injury and 
explained that she sought worker's compensation benefits for 
the aggravation of the underlying disability stemming from 
the June 1994 Reserve duty injury.  

Nevertheless, the Board finds that it is at least as likely 
as not that the veteran's current lumbosacral disc disease is 
related to her June 1994 injury.  The Board additionally 
finds that there is no evidence that the veteran's current 
lumbosacral disc disease is due to the intervening injury 
occurring in August 1997.  

In this regard, the veteran's most recent diagnoses consist 
of low back pain, likely secondary to degenerative disc 
disease, provided in April 1998; and annular injury which had 
ultimately produced severe endstage collapse at the L5-S1 
disc space, provided in March 1999.  

The March 1999 diagnosis was provided by Dr. Roberts, and was 
based on a March 1999 examination.  It is related and similar 
to that diagnosis which Dr. Roberts provided in 1994 based on 
an MRI: annular injury and small disc herniation.  It was 
also accompanied by a medical opinion relating it to the 
veteran's June 1994 injury.  The Board notes that the opinion 
is supported by Dr. Robert's own 1994 examination and 
treatment of the veteran.  In this regard, it is probative 
evidence that the veteran's current lumbosacral disc disease 
is related to her June 1994 injury.  

The Board notes that by filing for worker's compensation 
benefits in March 1998, the veteran expressed the belief that 
her low back disability was related to her August 1997 
injury.  However, as a layperson the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, her March 1998 belief as to the 
relationship between the August 1997 injury and her current 
low back disability is not probative to the issue before the 
Board. 

In light of the foregoing, the Board finds that service 
connection for lumbosacral disc disease is warranted. 


ORDER

Entitlement to service connection for lumbosacral disc 
disease is granted.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

